Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 1 of 14 Page ID #:1884




  1   Korey A. Nelson (admitted pro hac vice)
      knelson@burnscharest.com
  2
      Lydia A. Wright (admitted pro hac vice)
  3   lwright@burnscharest.com
      BURNS CHAREST LLP
  4
      365 Canal Street, Suite 1170
  5   New Orleans, LA 70130
      Telephone: (504) 799-2845
  6
      Facsimile: (504) 881-1765
  7
      Counsel for Plaintiffs
  8   Additional Counsel on Signature Page.
  9

 10                        UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
 12
 13   RAUL NOVOA and JAIME                        Civil Action No. 5:17-cv-02514-JGB-
      CAMPOS FUENTES, individually and SHKx
 14   on behalf of all others similarly situated,
 15                                               PLAINTIFFS’ REPLY IN
                           Plaintiffs,            SUPPORT OF MOTION FOR
 16   v.                                          LEAVE TO AMEND THE
 17                                               SCHEDULING ORDER AND TO
      THE GEO GROUP, INC.,                        AMEND THE PLEADINGS
 18

 19
                          Defendant.            Date: September 16, 2019
                                                Time: 9:00 a.m.
 20                                             Courtroom: 1
                                                Judge: The Honorable Jesus G. Bernal
 21
 22
 23
 24
 25
 26


       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                          5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 2 of 14 Page ID #:1885




  1         Defendant The GEO Group, Inc. (“GEO”) fails to provide the Court with any
  2
      legally-sound reason to deny Plaintiffs leave to amend their complaint. GEO concedes
  3
      the amended complaint alleges substantially similar allegations and claims, and seeks
  4
  5   substantially similar remedies, as all preceding complaints in this docket. See ECF No.
  6   174, GEO’s Response to Plaintiffs’ Motion (“Resp.”), at 7; 11; 14. Lacking any legal
  7
      basis to oppose amendment, GEO instead attacks the personal integrity of undersigned
  8
  9   counsel and misrepresents the basic facts, claims, and procedural history of this
 10   litigation. GEO’s only argument—that the company operates a single, uniform Housing
 11
      Unit Sanitation Policy (“the HUSP”) at its civil immigration detention centers
 12
 13   nationwide—is itself a significant admission that provides good cause to amend. For the

 14   reasons that follow and as discussed in Plaintiffs’ Motion for Leave to Amend
 15
      Scheduling Order and to Amend the Pleadings (“Mot.”), ECF No. 169, Plaintiffs have
 16
 17   satisfied the requirements of Rules 16 and 15, and leave to amend should be granted.

 18   A.    Plaintiffs have good cause to amend the complaint.
 19
            GEO admits it operates a single, uniform corporate HUSP at its civil immigration
 20
      detention centers nationwide. See Resp. at 7 (discussing “GEO’s HUSP”); 8 (discussing
 21
 22   “the HUSP”); 12 (same); 13 (“The allegations underlying the HUSP and
 23
      ‘Uncompensated Work Program’ were already known to Plaintiffs and were litigated by
 24
      Plaintiffs’ counsel in the Menocal case.”). On its own, this concession—that all detained
 25
 26   immigrants held in GEO’s civil immigration detention facilities nationwide are subject

                                                 2
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                              5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 3 of 14 Page ID #:1886




  1   to the same uniform corporate policy and practice—provides ample good cause to
  2
      amend. See ECF 167-2 (Third Amended Complaint) at ¶ 176 (defining the Nationwide
  3
      HUSP class).
  4
  5         Even before GEO’s recent admission, Plaintiffs have demonstrated good cause
  6   to amend the complaint because the evidence supporting their HUSP and
  7
      Uncompensated Work Program allegations has come to light only through recent
  8
  9   discovery. See Mot. at 5-6; 9-10. During the June depositions of Mr. Venturella and Mr.
 10   Janecka, Plaintiffs learned that: (a) GEO implements a HUSP at Adelanto; (b) pursuant
 11
      to that HUSP, GEO requires detained immigrants to engage in labor other than the four
 12
 13   tasks enumerated in the Personal Housekeeping Requirement of the 2011 ICE

 14   Performance Based National Detention Standards (“PBNDS”), § 5.8.V.C; and (c) GEO
 15
      obtains compliance with the Adelanto HUSP via threats of serious harm and abuse of
 16
 17   legal process. See Mot. at 5-6. Plaintiffs also learned that GEO believes the Adelanto

 18   HUSP is permissible under PBNDS § 5.8.V.C. Id. According to the public record in
 19
      Menocal, GEO applies that same interpretation to its HUSP at the Aurora ICE Processing
 20
      Center. See Menocal v. The GEO Group, Inc., No. 1:14-cv-02887 (D. Colo.), ECF No. 50-
 21
 22   1 at 39-45.
 23
            Plaintiffs began an on-the-ground investigation of the Adelanto HUSP and
 24
      Uncompensated Work Program immediately after the June depositions. Several detained
 25
 26   immigrants, including Abdiaziz Karim and Ramon Mancia, came forward with

                                                3
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                             5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 4 of 14 Page ID #:1887




  1   allegations pertaining to both policies. Both Mr. Karim and Mr. Mancia have performed
  2
      uncompensated labor for GEO under threat of serious harm pursuant to the Adelanto
  3
      HUSP and the Uncompensated Work Program Policy. See ECF No. 169-2 (Third
  4
  5   Amended Complaint) at ¶¶ 135-156; 157-172.
  6            Based on all this newly-acquired evidence—the deposition testimony of Mr.
  7
      Venturella and Mr. Janecka; counsel’s investigation of the Adelanto HUSP and
  8
  9   Uncompensated Work Program; the allegations of Mr. Karim, Mr. Mancia, and other
 10   immigrants currently or recently detained at Adelanto; and GEO’s ongoing document
 11
      production, discussed below—Plaintiffs timely sought leave to amend the complaint.
 12
 13            GEO’s arguments in opposition to amendment lack substance in both law and

 14   fact.1 First, GEO resorts to ad hominem attacks on Plaintiffs’ counsel, contending
 15
      erroneously that the undersigned have long known of “the HUSP” because “they are
 16
 17   the same counsel as the Menocal case where these exact facts and allegation [sic] already

 18   exist.” Resp. at 20. See Menocal v. GEO Grp., Inc., 882 F.3d 905, 920 (10th Cir.), cert.
 19
      denied, 139 S. Ct. 143 (2018). In reality, solo practitioner R. Andrew Free is the only
 20
 21
      attorney representing plaintiffs in both Novoa and Menocal. Mr. Free has scrupulously

 22
 23
 24
 25   1
          GEO substituted its fourth set of counsel on August 1, 2019. See ECF Nos. 160-166.
 26

                                                   4
          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                           5:17-cv-02514-JGB
          FOR LEAVE TO AMEND THE SCHEDULING
          ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 5 of 14 Page ID #:1888




  1   complied with the protective orders in each case which govern the sharing of discovery.2
  2
             Next, GEO argues by assertion that Plaintiffs were on notice of “the HUSP”
  3
      because, according to GEO, Novoa and Menocal involve the “exact facts and allegation[s]”
  4
  5   and “the same claims.” Resp. at 8; 20. Here, again, GEO is simply wrong. Novoa is the
  6
      only lawsuit against GEO raising claims for wage theft, unfair business practices, and
  7
      unjust enrichment under California labor law, forced labor under the California forced
  8
  9   labor statute, and/or attempted forced labor under the federal forced labor statute.3 In
 10
 11
 12      2
            GEO’s other accusations of “gamesmanship” by undersigned counsel are similarly
 13
      without merit. First, GEO argues that counsel’s use of the term “disciplinary
      segregation” is somehow suspect, but “disciplinary segregation” is a term of art used in
 14   civil immigration detention settings, including by GEO itself. Resp. at 15; see PBNDS
      § 2.12, Special Management Units, available at https://www.ice.gov/doclib/detention-
 15
      standards/2011/2-12.pdf. Next, GEO fails to provide any rationale for its apparent
 16   position that Plaintiffs are not entitled to seek discovery regarding the HUSPs and the
      Uncompensated Work Program. Resp. at 8-9. Finally, GEO does not and cannot point
 17
      to any evidence supporting its assertion that Plaintiffs “wanted to wait for decisions in
 18   dispositive motions in related cases before adding the new allegations.” Resp. at 10.
      There are no recent decisions or even motions—dispositive or otherwise—in Menocal or
 19
      Nwauzor that have any bearing on the claims set forth in the Third Amended Complaint.
 20   GEO also fails to explain the benefit it believes counsel obtained by seeking amendment
      in this case rather than in Nwauzor, where a class has already been certified and affirmed
 21   by the Ninth Circuit. See Nwauzor v. The GEO Group, Inc., No. 17-cv-5769 (W.D. Wash.
 22   Aug. 6, 2018), petition for permission to appeal denied, No. 18-80095 (9th Cir. Nov. 8, 2018).
          3
            See ECF No. 108 (Second Amended Complaint); Menocal, No. 1:14-cv-02887, ECF
 23   No. 1 (Complaint) (alleging only a wage violation under Colorado law, a completed
 24   violation of the federal forced labor statute, and unjust enrichment under Colorado law
      based on the Aurora HUSP); Nwauzor v. The GEO Group, Inc., No. 3:17-cv-05769 (W.D.
 25   Wash.), ECF No. 84 (Amended Complaint) (alleging only a wage violation and unjust
 26   enrichment under Washington law based on GEO’s Voluntary Work Program at the
      Tacoma ICE Processing Center).
                                                    5
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                  5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 6 of 14 Page ID #:1889




  1   fact, Novoa is the only putative class action against GEO alleging attempted forced labor
  2
      at all. If the pending motion is granted, Novoa will be the only case alleging that GEO
  3
      operates HUSPs (or, based on GEO’s recent admission, a single HUSP) nationwide or
  4
  5   an Uncompensated Work Program at any of its facilities. See Mot. at 4-5.
  6         Based on its fiction that Novoa and Menocal are the same case, GEO falsely claims
  7
      that “[t]here has been extensive discovery. There is not much at this point that remains
  8
  9   unknown between the respective sides in this dispute.” Resp. at 5. Not so. GEO has
 10   represented that its document production will number hundreds of thousands of pages.
 11
      See ECF 119-1. However, as the chart below demonstrates, the company has produced
 12
 13   less than 30,000 pages to date. In fact, Plaintiffs are still waiting for GEO to produce

 14   documents listed in its August 16, 2018 Rule 26 Initial Disclosures. GEO’s failure to
 15
      comply with its discovery obligations has been the subject of several discovery
 16
 17   conferences with Magistrate Judge Kewalramani. See, e.g., ECF Nos. 90; 118; 147; 172.

 18                         GEO’s Document Productions to Date
 19                             Date                 Pages Produced
                  November 9, 2018               675 pages
 20               November 19, 2018              125 pages
 21                 December 22, 2018: Deadline to Amend the Pleadings
                  February 1, 2019               3,998 pages
 22               April 12, 2019                 180 pages
 23               May 16, 2019                   1,016 pages
                  June 15, 2019                  808 pages
 24               June 27, 2019                  1,689 pages
 25               July 18, 2019                  523 pages
                  July 29, 2019                  20,708 pages
 26

                                                 6
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                              5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 7 of 14 Page ID #:1890




  1          GEO produced only 171 documents, totaling 800 individual pages, prior to the
  2
      December 22, 2018 deadline to amend the pleadings. The company did not produce the
  3
      set of documents that comprise the Adelanto HUSP and Uncompensated Work
  4
  5   Program Policy until after that deadline. In fact, GEO waited until July 29, 2019—its
  6   most recent production—to produce the detained immigrant work rosters that Plaintiffs
  7
      first requested on July 27, 2018. Those documents demonstrate that GEO operates an
  8
  9   Uncompensated Work Program that is distinct from the Work Program, because only
 10   Work Program workers are paid $1 per day for their labor. Detained immigrants in the
 11
      Uncompensated Work Program do the same work under the same conditions, but are
 12
 13   not paid for their labor. See Mot. at 6-7 (discussing the Uncompensated Work Program).

 14   Accordingly, and contrary to GEO’s assertions, there is much that remains unknown.4
 15
             Simply put, Plaintiffs had no way to know the facts and theories raised by the
 16
 17   amendment in their original or subsequent pleadings. See AmerisourceBergen Corp. v.

 18   Dialysist West, Inc., 465 F.3d 946, 953 (9th Cir. 2006) (citations omitted). Plaintiffs moved
 19
      quickly, diligently, and in good faith to amend the complaint based on recently-
 20
 21
 22
         4
           The cases relied upon by GEO are inapposite. See Schwerdt v. Int’l Fid. Ins. Co., 28 F.
 23   App’x 715 (9th Cir. 2002) (unpublished) (finding no good faith where, unlike here,
 24   plaintiff sought leave to amend only after summary judgment ruling and 111 days after
      learning the basis for the amendment); Sako v. Wells Fargo Bank, Nat. Ass’n, No.
 25   14CV1034-GPC JMA, 2015 WL 5022326 (S.D. Cal. Aug. 24, 2015) (unpublished)
 26   (finding no good faith because plaintiff’s pre-lawsuit demand letter demonstrated
      knowledge of the facts and specific claims underlying her amended complaint).
                                                   7
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                 5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 8 of 14 Page ID #:1891




  1   discovered evidence. See Exhibit A (identifying the pages, line numbers, wording, and
  2
      effect of each amendment). Accordingly, Plaintiffs have demonstrated good cause under
  3
      Rule 16, and leave to amend should be granted.
  4
  5   B.     GEO does not and cannot demonstrate the presence of a single adverse
             factor required to defeat the pending motion.
  6
  7          1. Plaintiffs face the risk of undue prejudice, not GEO.
  8          GEO contends that “the amendment would require the assertion of new
  9
      defenses.” Resp. at 19. GEO cites no legal authority supporting its assertion that this
 10
 11   constitutes undue prejudice. Indeed, courts routinely find no undue prejudice to
 12   defendants under far more severe circumstances than those presented here. See Mot. at
 13
      11. To the extent GEO simply is objecting to the fact that responding to nationwide
 14
 15   class allegations would involve time and effort on its part, that is true of any federal class

 16   action, regardless of whether the allegations are in the original or an amended complaint.
 17
             Similarly, GEO’s argument that amendment “constitutes unfair surprise” falls flat
 18

 19
      considering the company’s concessions that the amended complaint asserts substantially

 20   similar facts as all preceding complaints in this docket and “each of Plaintiffs’ complaints
 21
      since 2017 have alleged forced labor.” See Resp. at 7; 11; 13. In fact, GEO itself relies on
 22
      caselaw granting leave to amend where, as here, “the initial complaint made Defendant
 23
 24   sufficiently aware of the nature of Plaintiff’s claims so that the modified pleadings in the
 25
      proposed amended complaint will not prejudice Defendant.” Kohler v. Flava Enterprises,
 26

                                                    8
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                  5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 9 of 14 Page ID #:1892




  1   Inc., No. 10-CV-730-IEG NLS, 2011 WL 666899 (S.D. Cal. Feb. 17, 2011) (unreported).
  2
      See also Union Pac. R. Co. v. Nevada Power Co., 950 F.2d 1429, 1432 (9th Cir. 1991) (granting
  3
      leave to amend).5 GEO simply fails to demonstrate the risk of undue prejudice.
  4
  5          On the other hand, in the absence of the proposed amendment, the breadth of
  6   GEO’s violations of the California and federal forced labor statutes cannot be fully,
  7
      fairly, or completely determined. Well-established judicial policy favors resolution of all
  8
  9   disputed matters in the same lawsuit, and GEO suggests no reason to multiply this
 10   litigation by requiring detained immigrants to file another nearly identical case to bring
 11
      their HUSP and Uncompensated Work Program allegations to light. Considering GEO’s
 12
 13   admission that it operates a single corporate HUSP nationwide, tens of thousands of

 14   potential class members face the risk of undue prejudice should leave to amend be
 15
      denied.
 16
 17          2. Amendment will not cause undue delay, particularly since the Court has
                already granted a 120-day extension of pre-trial deadlines.
 18

 19
             Plaintiffs have no dilatory motive in seeking amendment, and no undue delay will

 20   result. GEO stipulated to a 120-day extension of the remaining pre-trial dates in this
 21
 22
 23      5
          The other case relied upon by GEO is easily distinguishable. See Arredondo v. Delano
 24   Farms Co., No. 1:09-CV-01247 MJS, 2015 WL 6167448 at *1 (E.D. Cal. Oct. 20, 2015)
      (unreported) (denying leave where, unlike here, “[o]ver six years of extensive litigation
 25   have ensued and included significant discovery and discovery disputes, contested
 26   motions for class certification and class decertification, and a trial over whether certain
      Defendants were joint employers.”).
                                                   9
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                 5:17-cv-02514-JGB
       FOR LEAVE TO AMEND THE SCHEDULING
       ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 10 of 14 Page ID
                                 #:1893



 1   case, in part due to the ongoing disputes over GEO’s dilatory production of documents.
 2
     See ECF No. 171. The Court granted that stipulation on September 3, 2019. ECF No.
 3
     180. As a result, trial is set for June 23, 2020 and discovery remains open until February
 4
 5   12, 2020.6 Accordingly, GEO has ample time to seek any discovery it deems necessary
 6   to respond to Plaintiffs’ new or amplified allegations.
 7
              3. Amendment will not result in futility for lack of merit.
 8
 9            The test for futility is identical to the test used when considering the sufficiency
10   of a pleading challenged under Rule 12(b)(6). Miller v. Rykoff–Sexton, Inc., 845 F.2d 209,
11
     214 (9th Cir. 1988). As a result, leave to amend should only be denied if there is no set
12
13   of facts which could be proved under the amendment to the pleadings which would

14   constitute a valid and sufficient claim or defense. Baker v. Pac. Far E. Lines, 451 F. Supp.
15
     84, 89 (N.D. Cal. 1978) (citation omitted). GEO has raised no challenge to the merits of
16
17   Plaintiffs’ Third Amended Complaint. Amendment is not futile, and GEO has not and

18   cannot demonstrate otherwise.
19
              4. Plaintiffs have not failed to cure any pleading deficiencies.
20
              Finally, GEO argues that amendment should be denied because Plaintiffs have
21
22   amended the pleadings twice before. Resp. at 20. Under Rule 15, leave to amend a
23
24
25   6
      GEO fails to explain why it believes it “will be forced to start from scratch on new
26   discovery” if the pending motion is granted. The company has not noticed a single
     deposition in this case. See Mot. at 5.
                                                   10
         PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                               5:17-cv-02514-JGB
         FOR LEAVE TO AMEND THE SCHEDULING
         ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 11 of 14 Page ID
                                 #:1894



 1   pleading may be denied if previous amendments have repeatedly failed to cure
 2
     deficiencies. Foman v. Davis, 371 U.S. 178, 182 (1962). That is not the case here. Indeed,
 3
     GEO does not even attempt to identify a single pleading deficiency in any prior
 4
 5   complaint. Further, while Plaintiffs have amended the complaint twice—first, as a matter
 6   of course before a responsive pleading was served, and then within the deadline to
 7
     amend set by Court Order, ECF No. 89—Plaintiffs have never before sought leave to
 8
 9   amend. This factor, like the others, weighs in favor of granting leave to amend.
10                                      CONCLUSION
11
           For the reasons stated above and in Plaintiffs’ Motion for Leave to Amend the
12
13   Scheduling Order and to Amend the Pleadings, ECF No. 169, Plaintiffs respectfully

14   request that their Motion is granted. Plaintiffs further request that the Court permit
15
     Plaintiffs to file into the record their Third Amended Complaint, ECF No. 169-2.
16
17
18   Dated:       September 3, 2019            /s/ Lydia Wright_____________
19
                                               Korey A. Nelson (admitted pro hac vice)
20                                             knelson@burnscharest.com
                                               LA Bar # 30002
21
                                               Lydia A. Wright (admitted pro hac vice)
22                                             lwright@burnscharest.com
                                               LA Bar # 37926
23
                                               C. Jacob Gower (admitted pro hac vice)
24                                             jgower@burnscharest.com
                                               LA Bar # 34564
25
                                               BURNS CHAREST LLP
26                                             365 Canal Street, Suite 1170

                                                 11
      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                               5:17-cv-02514-JGB
      FOR LEAVE TO AMEND THE SCHEDULING
      ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 12 of 14 Page ID
                                 #:1895



 1                                            New Orleans, LA 70130
                                              Telephone: (504) 799-2845
 2
                                              Facsimile: (504) 881-1765
 3
                                              R. Andrew Free (admitted pro hac vice)
 4
                                              andrew@immigrantcivilrights.com
 5                                            TN Bar # 030513
                                              LAW OFFICE OF R. ANDREW FREE
 6
                                              P.O. Box 90568
 7                                            Nashville, TN 37209
                                              Telephone: (844) 321-3221
 8                                            Facsimile: (615) 829-8959
 9
                                              Nicole Ramos (admitted pro hac vice)
10                                            nicole@alotrolado.org
11                                            NY Bar # 4660445
                                              AL OTRO LADO
12                                            511 E. San Ysidro Blvd., # 333
13                                            San Ysidro, CA 92173
                                              Telephone: (619) 786-4866
14
15                                            Robert Ahdoot (CA Bar # 172098)
                                              rahdoot@ahdootwolfson.com
16                                            Tina Wolfson (CA Bar # 174806)
17                                            twolfson@ahdootwolfson.com
                                              Theodore W Maya (CA Bar # 223242)
18                                            tmaya@ahdootwolfson.com
19
                                              AHDOOT & WOLFSON, PC
                                              10728 Lindbrook Drive
20                                            Los Angeles, California 90024-3102
                                              Telephone: (310) 474-9111
21
                                              Fax: (310) 474-8585
22
                                              Will Thompson (CA Bar # 289012)
23
                                              wthompson@burnscharest.com
24                                            Warren Burns (admitted pro hac vice)
                                              wburns@burnscharest.com
25
                                              TX Bar # 24053119
26                                            Daniel H. Charest (admitted pro hac vice)

                                                12
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                5:17-cv-02514-JGB
     FOR LEAVE TO AMEND THE SCHEDULING
     ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 13 of 14 Page ID
                                 #:1896



 1                                            dcharest@burnscharest.com
                                              TX Bar # 24057803
 2
                                              BURNS CHAREST LLP
 3                                            900 Jackson St., Suite 500
                                              Dallas, Texas 75202
 4
                                              Telephone: (469) 904-4550
 5                                            Facsimile: (469) 444-5002
 6
 7                                            Attorneys for Plaintiffs.
 8
 9

10
11
12
13

14
15
16
17
18

19
20
21
22
23
24
25
26

                                                13
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                               5:17-cv-02514-JGB
     FOR LEAVE TO AMEND THE SCHEDULING
     ORDER AND TO AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 181 Filed 09/03/19 Page 14 of 14 Page ID
                                 #:1897



 1                              CERTIFICATE OF SERVICE
 2
           I, Lydia A. Wright, electronically submitted the foregoing document with the clerk
 3
     of the court for the U.S. District Court, Central District of California, using the
 4
 5   electronic case filing system. I hereby certify that I have provided copies to all counsel
 6   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 7
 8   Dated:       September 3, 2019                  /s/ Lydia Wright_____________
 9                                                   Lydia A. Wright (admitted pro hac vice)
                                                     lwright@burnscharest.com
10                                                   LA Bar # 37926
11                                                   BURNS CHAREST LLP
                                                     365 Canal Street, Suite 1170
12                                                   New Orleans, LA 70130
13                                                   Telephone: (504) 799-2845
                                                     Facsimile: (504) 881-1765
14
15
16
17
18

19
20
21
22
23
24
25
26

                                                14
      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                               5:17-cv-02514-JGB
      FOR LEAVE TO AMEND THE SCHEDULING
      ORDER AND TO AMEND THE PLEADINGS
